J-S55005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARL WILLIAM SMITH                    :
                                       :
                   Appellant           :   No. 1315 WDA 2019

       Appeal from the Judgment of Sentence Entered July 3, 2019
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0006401-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARL WILLIAM SMITH                    :
                                       :
                   Appellant           :   No. 1316 WDA 2019

       Appeal from the Judgment of Sentence Entered July 3, 2019
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0014030-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARL WILLIAM SMITH, IV                :
                                       :
                   Appellant           :   No. 1317 WDA 2019

       Appeal from the Judgment of Sentence Entered July 3, 2019
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0006402-2018
J-S55005-20


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                                 FILED: APRIL 9, 2021

       Carl William Smith appeals his judgment of sentence of forty years and

six months to eighty-one years of imprisonment in the aggregate, which was

imposed following his conviction of six sexual offenses involving three minor

females. After thorough review, we affirm.

       Appellant was charged with twenty-four counts of sex-related offenses

involving his young nieces by marriage, S.M. and her younger sister, K.M.

Another six charges arose from Appellant’s sexual misconduct with his

childhood friend’s young daughter, K.W.          The evidence presented at trial

revealed the following.1

       At some point in late 2011, S.M., born in December 2001, began

spending every other weekend with her Aunt Amber and Uncle Carl, Appellant

herein.   At that time, the couple lived in Belle Vernon.      On occasion, her

younger sister K.M. would come along. S.M. testified that when she was nine

or ten years old, Aunt Amber was at work and S.M. was watching television.

She received a text message from her uncle asking her to come upstairs to

his bedroom. When she entered the bedroom, he shoved her onto the bed,

locked the door, and removed her pants and underwear.            He had sexual



____________________________________________


*Retired Senior Judge assigned to the Superior Court.
1 Initially, the Commonwealth proceeded to trial against Appellant solely on
charges related to S.M. and K.M. A mistrial was declared when the jury could
not arrive at a verdict. The retrial included the charges involving K.W.

                                           -2-
J-S55005-20


intercourse with S.M. and threatened to be “more aggressive” with her if she

told anyone. N.T. Jury Trial, 4/3-8/19, at 78. Afterwards, S.M. went into the

bathroom and cried.      Id. at 79-80.     Thereafter, Appellant had sexual

intercourse with S.M. on multiple occasions in the bedroom he shared with

Aunt Amber in the Belle Vernon home. S.M. did not tell anyone what was

occurring because she was too scared. Id. at 83.

      The sexual abuse continued after Appellant and Aunt Amber moved to

a house in Fayette City. S.M. remembered that the bedroom in that house

did not have a door. Appellant would push a wardrobe in front of the doorway

before forcing S.M. to have sexual intercourse with him. Id. at 85-86. He

would also touch her vaginal area and place her hand on his penis. Id. at 86.

Sometimes he would make her to perform oral sex upon him. Id. at 87.

      When Appellant and Aunt Amber moved into a home in South Park with

Appellant’s mother and her husband, the abuse continued in his daughter’s

bedroom. As Appellant’s daughter slept in the bed, Appellant would awaken

S.M. as she slept on the floor and engage in vaginal intercourse. Id. at 89.

      It was during this time that S.M. confided in a couple of friends and her

cousin Calvin about the sexual abuse. When S.M. was about sixteen years

old, Calvin told Aunt Amber about the abuse. Id. at 94. Over text messages,

Aunt Amber questioned S.M. whether Uncle Carl had ever touched her

inappropriately, and S.M. confirmed the specifics of the sexual abuse. Id. at

95.   Aunt Amber encouraged S.M. to tell her parents and report the


                                     -3-
J-S55005-20


misconduct to police, but S.M. did not want others to know because she was

afraid they would judge her.

      Aunt Amber forwarded screen shots of her text message exchange with

S.M. to S.M.’s father. Id. at 238. He contacted his local police department,

which in turn contacted the South Park Police. S.M. and her father met with

Officer Brian Rucienski on April 11, 2018. Id. at 144. Her father excused

himself from the room when it became apparent that S.M. was uncomfortable

discussing the sexual abuse in his presence. Id. at 149. The officer described

S.M. as “emotional.” Id. She cried so hard that she was often unable to

speak.   S.M. had to stop and collect herself frequently as she related the

details of the latest assaults that had taken place in South Park, and abuse

dating back to 2011. S.M. explained to Officer Rucienski she had not told

anyone earlier because she was afraid that Appellant would hurt her and that

her peers would judge her negatively. Id. at 151.

      Officer Rucienski contacted the Allegheny County Police Sex Crimes

Unit, and the case was assigned to Detectives Corinne Orchowski and Richard

Keebler. During a subsequent interview with the detectives, S.M. provided

details of the sexual assaults. The authorities also learned that S.M.’s younger

sister, K.M., may have been a victim as well.      Although K.M. had initially

denied in a text message exchange with Aunt Amber that Appellant sexually

assaulted her, she later acknowledged to her father, and then Detective




                                     -4-
J-S55005-20


Orchowski, that Appellant had touched her breasts under her clothes multiple

times in the South Park house. Id. at 354.

      Based on her conversations with S.M. and K.M., Detective Orchowski

consulted the Office of the District Attorney and obtained a warrant for

Appellant’s arrest. Following his arrest on April 13, 2018, Appellant agreed to

speak with the detectives.      He denied any inappropriate behavior but

explained that he may have “accidentally’ touched K.M. on her breasts or

buttocks while they were “wrestling around.” Id. at 374. Appellant also told

the father of S.M. and K.M., who was wearing a wire, that he may have

touched the private parts of one of the girls while “playing around.” Id. at

246-47.

      In September 2018, Detective Orchowski learned that K.W. may have

also been abused by Appellant. Id. at 366. K.W. told the detective that when

she was ten to twelve years old, she would often spend time at Appellant’s

home.     On two occasions, Appellant touched her vagina underneath her

clothes while she was at Appellant’s home. Id. at 224-27. She also reported

that she went on a camping trip with Uncle Carl when she was eleven years

old. K.W. was asleep in the top bunk of a bunk bed when Appellant awakened

her by laying on top of her and putting his penis inside her vagina. Id. at

219-23.    At trial, K.W. agreed with defense counsel’s suggestion that this

occurred in the summer of 2016.        It was stipulated that Appellant was




                                     -5-
J-S55005-20


incarcerated throughout the summer of 2016, and Appellant asserted an alibi

defense with regard to the rape claim asserted by K.W.

      At the close of the evidence, the Commonwealth moved to withdraw all

but three counts against Appellant involving S.M.: rape of a child, involuntary

deviate sexual intercourse (“IDSI”) with a person less than sixteen, and

unlawful contact with a minor. As to K.M., the Commonwealth proceeded only

on one count of indecent assault without consent. All but two counts involving

K.W. were withdrawn: rape of a child and unlawful contact with a minor. The

jury found Appellant guilty of all six charges.

      On July 3, 2019, as to S.M., the trial court sentenced Appellant to ten

to twenty years of imprisonment for rape of a child; six to twelve years of

imprisonment for IDSI, and seven to fourteen years for unlawful contact with

a minor, with all sentences to run consecutively. For his conviction of indecent

assault of K.M., Appellant was sentenced to a consecutive term of ten to

twenty months of imprisonment. With regard to K.W., the trial court imposed

a consecutive term of imprisonment of ten to twenty years on the rape

conviction, and seven to fourteen years of imprisonment for unlawful contact

with a minor, to run consecutive to each other and the other sentences

imposed. Appellant filed post-sentence motions, which were denied on July




                                      -6-
J-S55005-20


26, 2019. This timely appeal followed, and Appellant complied with the trial

court’s Rule 1925(b) order. No Rule 1925(a) opinion was prepared.2

       Appellant presents the following questions for our review, which we

have re-ordered for ease of disposition:

       I.     W[hether] the evidence [was] insufficient to support a
              conviction for Count I-rape of a child, at CC# 2018-14030,
              because [Appellant] had an alibi defense that he was
              incarcerated during the only time that K.W. alleged that he
              had sexual intercourse with her?

       II.    Were the verdicts against the weight of the evidence
              because the complaining witnesses’ testimony [were]
              unreliable?

       III.   Did the trial court err in not granting a mistrial when the
              Commonwealth did not provide the defense with
              exculpatory text message evidence until mid-trial?

       IV.    Did the trial court abuse its discretion when it imposed a
              manifestly excessive and unreasonable aggregate sentence
              that was not individualized , and that was based o[n] the
              crimes alone rather than on proper consideration of
              [Appellant’s] character and rehabilitative needs?

Appellant’s brief at 11-12 (unnecessary capitalization omitted).

       When an appellate court reviews a claim “challenging the sufficiency of

the evidence to support a conviction,” it “must determine whether the

evidence admitted at trial, as well as all reasonable inferences derived


____________________________________________


2  The administrative judge of the criminal division of the Allegheny County
Court of Common Pleas, the Honorable Jill Rangos, ordered the record to be
transmitted without a trial court opinion due to the unavailability of trial judge
Mark Tranquilli, who had been placed on suspension. We note that Appellant
does not contend that the trial judge’s suspension or the circumstances
surrounding it contributed to the alleged errors.

                                           -7-
J-S55005-20


therefrom, viewed in favor of the Commonwealth, supports the jury’s finding

of all of the elements of the offense beyond a reasonable doubt.”

Commonwealth v. Peck, 242 A.3d 1274, 1279 (Pa. 2020) (citation omitted).

A challenge to the sufficiency of the evidence presents a question of law.

Hence, our scope of review is plenary, and our standard of review is de novo.

Commonwealth v. Bishop, 936 A.2d 1136, 1141 (Pa.Super. 2007).

        Appellant argues that the evidence that he raped K.W. was insufficient

to sustain his conviction of that offense under 18 Pa.C.S. § 3121(c). K.W.

testified that Appellant raped her on one occasion during a camping trip in the

summer of 2016, which she agreed was June, July, or August of 2016. It was

stipulated that Appellant was incarcerated from April 20, 2016 to January 26,

2017.      Appellant contends that since he was incarcerated during those

months, “it was impossible for him to have raped K.W. at a camping trip that

summer.”3      Appellant’s brief at 28.        Given K.W.’s testimony that the rape

occurred during that three-month span, he argued that a verdict that the rape

occurred during some other point when there was no evidence to support such

a claim would be “contradictory” and “based upon surmise or conjecture.”

Commonwealth v. Karkaria, 625 A.2d 1167, 1172 (Pa. 1993).

        The Commonwealth counters that the jury simply did not believe that

that the rape occurred in the summer of 2016. K.W. testified that the rape



____________________________________________


3   Appellant filed a Notice of Alibi on March 3, 2019.

                                           -8-
J-S55005-20


occurred when she was eleven years old, and that she was born on May 20,

2004. See N.T. Jury Trial, 4/3-8/19, at 212, 219-223. The Commonwealth

points out that the rape did not take place in the summer of 2016 because

K.W. was twelve years old that summer.           It contends that, “[t]he jurors,

having heard both K.W.’s direct examination and [Jamie] Mesar’s expert

opinion that child sexual-assault victims are more focused on the act that is

being forced upon them by an adult than they are the date on which the act

is occurring, were thus free to reject what defense counsel elicited from the

victim regarding the specific season and year in which the rape was believed

to have occurred.”4          Commonwealth’s brief at 21.       Furthermore, the

Commonwealth added that neither due process concerns nor other law

required it to establish the precise date the rape took place as “the prosecution

is afforded broad latitude in attempting to fix the date of offenses when there

has been a continuing course of conduct, and ‘[t]his is especially true when

the case involves sexual offenses against a child victim.’” Id. at 22 (quoting

Commonwealth v. Brooks, 7 A.3d 852, 858 (Pa.Super. 2010)).

       While Appellant acknowledges that courts afford young witnesses some

leeway in pinpointing the dates they were victimized, he contends that K.W.


____________________________________________


4   The Commonwealth offered the expert testimony of Jamie Mesar, the
Director of Operations at the UPMC Children’s Hospital Child Advocacy Center.
The trial court ruled that she was qualified to testify as an expert “in the fields
of forensic interviewing and child abuse behaviors in general.” N.T. Jury Trial,
4/3-8/19, at 301. She explained to the jury the many ways children talk about
situations such as sexual abuse and how they recall them.

                                           -9-
J-S55005-20


should not be given such leeway because she was fourteen years old when

she testified at trial.   See Appellant’s brief at 34 (distinguishing, e.g.,

Commonwealth        v.    G.D.M.,   926   A.2d   984,   985   (Pa.Super.   2007)

(complaining witness was six-years old); and Commonwealth v. Groff, 548

A.2d 1237, 1239 (Pa.Super. 1988) (complaining witness was seven-years

old)). Appellant relies upon Karkaria, in support of his claim that the verdict

herein is “insufficient as a matter of law.” Id. at 1172.

      Under 18 Pa.C.S. § 3121(c), “A person commits the offense of rape of

a child, a felony of the first degree, when the person engages in sexual

intercourse with a complainant who is less than 13 years of age.” 18 Pa.C.S.

§ 3121(c).    As the trial court instructed the jury, the date on which the

offenses occurred was not an essential element of any of the crimes charged.

See N.T. Jury Trial, 4/3-8/19, at 512. Furthermore, K.W. testified that the

rape occurred on a camping trip when she was eleven years old.             Such

testimony fixed the date of the offense with reasonable certainty. Moreover,

we find K.W.’s age at the time when the crime was committed to be more

relevant than her age at trial in gauging her ability to recall the precise date

of victimization.

      Finally, we find Appellant’s reliance upon Karkaria misplaced. In that

case, the complainant alleged that her stepbrother raped her more than three

hundred times over a three-year period commencing when she was eight

years old and he was seldom home. She described the same scenario for the


                                     - 10 -
J-S55005-20


hundreds of alleged assaults, but was unable to provide details that would

establish the elements of the crimes charged. In that case, the Court found

that the complaining witness had a motive to fabricate, and further, that the

large number of identical incidents defied belief. Herein, K.W. reported the

details of the assaults to her grandmother and to the police that established

the elements of the crimes charged. Furthermore, her account was consistent.

Finally, K.W. had no motive to fabricate the allegations against Appellant. For

all of these reasons, we find no merit in Appellant’s claim that the evidence

was insufficient to sustain his conviction for raping K.W.

      Appellant’s next issue is a challenge to the weight of the evidence. He

alleges that the complaining witnesses’ testimony was so unreliable as to

render the verdicts against the weight of the evidence. See Appellant’s brief

at 64. In support thereof, he points to alleged inconsistencies in the witnesses’

accounts.

      In reviewing a weight challenge, we are mindful of the following. “A

new trial is warranted [pursuant to a weight claim] only when the jury’s verdict

is so contrary to the evidence that it shocks one’s sense of justice and the

award of a new trial is imperative so that right may be given another

opportunity to prevail.” Commonwealth v. Morales, 91 A.3d 80, 91 (Pa.

2014) (citation omitted). That decision is within the sound discretion of the

trial court. Commonwealth v. Stokes, 78 A.3d 644, 650 (Pa.Super. 2013).

On appeal we do not review the underlying question of whether the verdict is


                                     - 11 -
J-S55005-20


against the weight of the evidence, but rather, the trial court’s exercise of its

discretion. Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013).

        Appellant filed a post-sentence motion seeking a new trial based on a

verdict that was against the weight of the evidence. He focused therein on

testimony provided by his adult family members that they were always in the

homes in Belle Vernon, Fayette City, and South Park, over the seven year

period when the sexual assaults allegedly occurred, making it unlikely that he

had the ability to carry out the assaults. In addition, his daughter was in the

same room for some of the alleged assaults, which he maintained rendered

the complaining witnesses’ accounts unreasonable. He points to inconsistent

testimony from the victims. Moreover, Appellant’s mother testified that she

had reprimanded K.W. for rifling through her drawers, implying that this

incident supplied the motivation for K.W. to manufacture her claims of abuse

against Appellant.

        The law is well settled that “[a] jury is entitled to resolve any

inconsistences in the Commonwealth’s evidence in the manner that it sees

fit.”   Commonwealth v. Jacoby, 170 A.3d 1065, 1080 (Pa. 2017).

Furthermore, even inconsistencies in eyewitness testimony are not sufficient

to warrant a new trial on the ground that the verdict was against the weight

of the evidence. See Clay, supra at 1055.

        The jury saw the witnesses, heard the alleged inconsistencies, and had

the opportunity to assess the credibility of the witnesses. Furthermore, the


                                     - 12 -
J-S55005-20


jury heard that Appellant admitted on several occasions that he may have

“accidentally” touched the girls’ private parts when “playing around” with

them. See N.T. Jury Trial, 4/3-8/19, at 246-47, 375.

      The trial court denied the motion for new trial based on Appellant’s claim

that the verdict was against the weight of the evidence. While we do not have

the benefit of the trial court’s reasoning, we infer from the court’s comments

at sentencing that the jury’s verdict did not shock its sense of justice.

Commonwealth v. Landis, 89 A.3d 694, 699 (Pa.Super. 2014) (affirming

that a new trial based on a weight of the evidence claim is warranted only

“where the factfinder’s verdict is so contrary to the evidence that it shocks

one’s sense of justice”). Moreover, after a thorough review of the certified

record, we find no facts or inferences that disclose that the trial court palpably

abused its discretion in denying Appellant’s motion for a new trial based on

the weight of the evidence. No relief is due.

      Appellant’s third claim involves alleged error on the part of the trial court

in denying a defense motion for mistrial when the Commonwealth failed to

provide the defense with exculpatory text message evidence before trial in

violation of Brady v. Maryland, 373 U.S. 83 (1963).              Specifically, the

Commonwealth possessed a text message containing K.M.’s denial that

Appellant touched her inappropriately. Appellant contends that he received

this key piece of exculpatory evidence too late to effectively craft his defense.

      The applicable law is as follows:


                                      - 13 -
J-S55005-20


      In criminal trials, declaration of a mistrial serves to eliminate the
      negative effect wrought upon a defendant when prejudicial
      elements are injected into the case or otherwise discovered at
      trial. By nullifying the tainted process of the former trial and
      allowing a new trial to convene, declaration of a mistrial serves
      not only the defendant’s interest but, equally important, the
      public’s interest in fair trials designed to end in just judgments.
      Accordingly, the trial court is vested with discretion to grant a
      mistrial whenever the alleged prejudicial event may reasonably be
      said to deprive the defendant of a fair and impartial trial. In
      making its determination, the court must discern whether
      misconduct or prejudicial error actually occurred, and if so, . . .
      assess the degree of any resulting prejudice.

Commonwealth v. Rashid, 160 A.3d 838, 847 (Pa.Super. 2017) (citation

omitted).   “The remedy is an extreme one and is required only when an

incident is of such a nature that its unavoidable effect deprives a defendant of

a fair and impartial tribunal.” Id.

      When an appellate court reviews a trial court’s order granting or denying

a mistrial, we must determine whether the trial court abused its discretion.

Id. “The court abuses its discretion if, in resolving the issue for decision, it

misapplies the law or exercises its discretion in a manner lacking reason.” Id.

      The underlying error alleged herein is the Commonwealth’s failure to

provide the defense in discovery with the text message from K.M. in which

she denied that Appellant had sexually abused her. The defense contends

that this was Brady material, i.e., “exculpatory or impeaching evidence,

favorable to the defense.” Commonwealth v. Brown, 200 A.3d 986, 993

(Pa.Super. 2018). Appellant asserts that the Commonwealth violated Brady

when it withheld such evidence from the defense.



                                      - 14 -
J-S55005-20


         The following principles inform our review. It is the defendant’s burden

to prove that Brady evidence was suppressed by the prosecution to the

prejudice of the defendant. See Commonwealth v. Cam Ly, 980 A.2d 61,

75 (Pa. 2009). Moreover, as with discovery violations generally, a defendant

is not automatically entitled to a new trial. He must also “show how a more

timely disclosure would have affected his trial strategy or how he was

otherwise prejudiced by the alleged late disclosure.” Id. (internal quotation

marks and citations omitted).

         The Commonwealth contends there was no Brady violation herein

because the tardiness of the disclosure of the text-message exchange had no

detrimental effect on Appellant’s case. It maintains that the jury was aware

early on in the trial that K.M. initially denied that Appellant had touched her

inappropriately. See Commonwealth’s brief at 27. Hence, the trial court did

not abuse its discretion in denying a mistrial.

         The record reveals the following. S.M. was the first witness to testify at

trial.   She identified a series of screenshots of text messages exchanged

between herself and her Aunt Amber, Appellant’s wife. Amber asked S.M. if

Appellant had ever touched her inappropriately, to which S.M. responded in

the affirmative. On cross-examination, defense counsel asserted that, in that

same exchange, there was a screenshot in which her sister K.M. “actually

denies ever being assaulted by [Appellant]; right?” S.M. replied “Yes.” N.T.

Jury Trial, 4/3-8/19, at 126-27. Defense counsel continued: “Okay. And in


                                       - 15 -
J-S55005-20


those messages, you guys talk about how [K.M.] denies ever being assaulted

by [Appellant]; right?” Id. at 127. S.M. again replied, “Yes.” Id. Thus, early

on, the jury heard that K.M. initially denied the abuse, which was also

confirmed by Amber Smith’s testimony.5             At trial, K.M. stated she could not

remember whether she denied that Appellant sexually abused her when

Amber questioned her.

       At the beginning of the second day of trial, the trial court and counsel

discussed the text message thread reproduced as Commonwealth Exhibit 1.

At the first trial, the text message discussing K.M.’s denial was introduced into

evidence as part of Commonwealth’s Exhibit 1, but apparently omitted from

the exhibit in the second trial. Defense counsel moved for a mistrial based on

prosecutorial misconduct, claiming that Exhibit 1 did not match up.

       The trial court pointed out that both the prosecutor and the defense

attorneys had the wherewithal to examine the exhibits from the first trial and

ascertain the discrepancy.         The court also noted that K.M.’s denial was

addressed during the cross-examination of both S.M. and Amber Smith. Thus,


____________________________________________


5 It appears from this exchange that defense counsel knew about the text
message exchange wherein K.M. denied the abuse. It is unclear how and
when defense counsel learned of the existence of the text message, but we
note the following. This was the second trial of the cases involving S.M. and
K.M. The first trial resulted in a mistrial when the jury could not reach a
verdict. At the first trial, the text message was introduced into evidence.
Apparently neither the Commonwealth’s attorney nor the public defender,
both of whom were new to the case, were aware of the text message.
However, presumably Appellant was aware of it as he was present at the first
trial.

                                          - 16 -
J-S55005-20


the only thing the jury knew was that K.M. denied that any touching took

place. Nonetheless, the trial court invited the defense to introduce the missing

text message, or have the additional pages added to Commonwealth Exhibit

1, or to recall K.M. to confront her with the screenshots of the texts to see if

that refreshed her recollection.    Id. at 284.    The defense indicated that it

would have the Commonwealth introduce a new Exhibit 1 through its

detective, and then cross-examine the detective as to why there was a new

Exhibit 1 being introduced with the additional messages. Id. at 288. Instead,

the defense called Detective Richard Keebler in its own case, and the detective

explained that he became aware that Commonwealth Exhibit 1 was missing

some text messages between Amber and S.M.             Id. at 406.    An amended

Commonwealth Exhibit 1 was introduced that included the missing text

messages.

      Thus, the record suggests that the missing text messages were not

exclusively in the possession of the Commonwealth since they had been

introduced at the first trial and all counsel had access to those exhibits. Thus,

there was no Brady violation. Moreover, even though the text messages were

exculpatory, we find no prejudice. The content of the missing text messages,

specifically K.M.’s denial in response to Amber’s question whether Appellant

had sexually abused her, was introduced into evidence with the first witness

at trial. While the defense argues that it may have altered its defense strategy

if it had been aware of the texts prior to trial, it fails to explain what it would


                                      - 17 -
J-S55005-20


have done differently. For these reasons, we find no abuse of discretion on

the part of the trial court in denying a mistrial based on the missing texts.

      Appellant’s final issue is a challenge to discretionary aspects of his

sentence. The law is well settled that an appellant is not entitled to review of

a discretionary sentencing claim as of right. See Commonwealth v. Moury,

992 A.2d 162, 170 (Pa.Super. 2010). We treat his appellate brief as a petition

for permission to appeal. Before we may reach the merits of such an issue,

we conduct a four-part analysis to determine:

      1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief has
      a fatal defect, see Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, see 42 Pa.C.S.
      § 9781(b).

Id. at 170 (citation omitted).

      In the case before us, Appellant filed a timely appeal, a timely post-

sentence motion raising the issue, and included a statement pursuant to

Pa.R.A.P. 2119(f) in his appellate brief.     Thus, he has met the technical

requirements for review of a discretionary sentencing claim.          The only

remaining question is whether he has presented a substantial question under

the Sentencing Code, 42 Pa.C.S. § 9781(b). We make that determination on

a case-by-case basis by examining whether Appellant made a colorable

argument that his sentence is either inconsistent with a specific provision of

the Sentencing Code or contrary to the fundamental norms governing

                                     - 18 -
J-S55005-20


sentencing. See Commonwealth v. Diehl, 140 A.3d 34, 44-45 (Pa.Super.

2016).

      Appellant maintains that he has raised three substantial questions.

First, he relies upon Moury, supra at 171-72, to argue that the aggregate

sentence was “unduly harsh, considering the nature of the crimes and the

length of imprisonment.” He alleges further that the trial court focused only

on the impact of the crimes on the victims at the expense of consideration of

his character and rehabilitative needs. See Commonwealth v. Riggs, 63

A.3d 780, 787 (Pa.Super. 2012) (finding substantial question when appellant

alleged that court failed to consider relevant sentencing criteria such as

protection of the public, gravity of the offense, and appellant’s rehabilitative

needs). Finally, he contends that his sentence was not individualized. See

Commonwealth v. Luketic, 162 A.3d 1149, 1160, 1162 (Pa.Super. 2017)

(finding substantial question when appellant argued that court determined

sentence prior to sentencing hearing, “thereby violating the fundamental norm

that Appellant’s sentence be individualized”).

      Since we have previously concluded that claims of excessiveness

coupled with averments that the trial court deviated from sentencing norms

raise a substantial question, we find Appellant is entitled to review.     See

Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa.Super. 2011);

Commonwealth v. Perry, 883 A.2d 599, 602 (Pa.Super. 2005).




                                     - 19 -
J-S55005-20


      We thus turn to the merits of Appellant’s discretionary sentencing claim.

Our High Court acknowledged in Commonwealth v. Walls, 926 A.2d 957,

961 (Pa. 2007), “[s]entencing is a matter vested in the discretion of the

sentencing judge.” Hence, we review it for an abuse of discretion. Id.

      Appellant contends that the trial court abused its discretion when it

sentenced Appellant to an aggregate sentence of forty and one-half to eighty-

one years of total confinement.       In support thereof, he alleges that his

“sentence was manifestly excessive, not individualized, and imposed based on

the nature of the crimes and victim impact alone at the expense of proper

consideration of Appellant’s character and rehabilitative needs.” Appellant’s

brief at 49. Appellant points out that he will not be eligible for parole until he

is more than seventy years old, and thus, his bond with his children will be

severed, and he will be effectively “precluded from any meaningful chance of

rehabilitation in and positive contribution to the community.” Id. In imposing

the sentence, Appellant maintains that the court did not consider mitigating

evidence such as his mental illness, employment history, scant criminal

record, and the fact that he had not an opportunity to participate in sex

offender therapy, but rather, focused solely on the impact of the crimes on

the victims. Id. at 54. Moreover, Appellant alleges that the trial court merely

said that it considered the guidelines, but it did not recite the guidelines on

the record.   Finally, in justifying the imposition of consecutive sentences,

Appellant argues that the trial court gave the same “stock speech.” Id. at 56.


                                     - 20 -
J-S55005-20


       The record of the sentencing hearing does not support Appellant’s

contentions. The Commonwealth introduced a certified copy of Appellant’s

January 7, 2015 Fayette County conviction of two third-degree felony offenses

of unlawful contact with a child and corruption of a minor, as well as a first-

degree misdemeanor indecent assault of a child less than thirteen years of

age. See Commonwealth Exhibit 1. Appellant was sentenced therein to one

to two years of incarceration and ordered to undergo sex offender therapy.

He committed some of the conduct charged in the current cases prior to that

2015 conviction, but other sex offenses continued until 2018, long after that

conviction. Victim impact statements from S.M. and K.M. were introduced as

Commonwealth Exhibits 2 and 3.

       The trial court stated it had reviewed the presentence investigation.

See N.T. Sentencing, 7/3/19, at 14. Furthermore, it stated on the record that

it had considered the sentencing guidelines, as well as mitigating and

aggravating factors. Id. It mentioned specifically that it had contemplated

Appellant’s mental health issues and counsel’s argument that a lengthy

sentence would sever his bond with his older daughter.6 Id. The court also

indicated that it weighed Appellant’s status as a Megan’s law registrant when

he committed at least some of the offenses herein.        Id.   The trial court



____________________________________________


6At sentencing, defense counsel also apprised the trial court of Appellant’s
mental health issues and the deleterious effect of prolonged imprisonment on
Appellant’s bond with his daughter.

                                          - 21 -
J-S55005-20


believed Appellant to be a danger to society and that if he was supervised in

the community, he would re-offend. Id. at 15.

      The court imposed sentences at each count that did not exceed the

statutory maximums, and ran the sentences consecutively.           As Appellant

reluctantly acknowledges, it is the consecutive nature of the sentences that

resulted in an aggregate sentence that he claims is excessive.

      We find no abuse of discretion.     Appellant was convicted of multiple

offenses arising out of different incidents involving three young victims. In

such circumstances, he is “not entitled to a ‘volume discount’ on [his]

aggregate sentence.”      Commonwealth v. Foust, 180 A.3d 416, 434

(Pa.Super. 2018). Furthermore, it is within a trial court’s sound discretion

whether to run a sentence consecutively or concurrently to other sentences

being imposed.     See Commonwealth v. Bowen, 55 A.3d 1254, 1265

(Pa.Super. 2012). The trial court noted that each count “involved a separate

or series of decisions that [Appellant] made as to each of these three girls.”

N.T. Sentencing, 7/3/19, at 19. In each instance, Appellant “had chances to

make different choices . . . [b]ut at each turn, [he] chose to make the wrong

choice.” Id.

      Our review of the record dispelled any notion that the trial court “ignored

or misapplied the law, exercised its judgment for reasons of partiality,

prejudice, bias or ill will, or arrived at a manifestly unreasonable decision” in

deciding to run Appellant’s sentences consecutively.       Commonwealth v.


                                     - 22 -
J-S55005-20


DiSalvo, 70 A.3d 900, 903 (Pa.Super. 2013).        These were serious crimes

perpetrated upon vulnerable young children by a person who had already been

convicted of sexual offenses against children, thus demonstrating the

likelihood that he would reoffend. On these facts, the trial court’s decision to

run the sentences consecutively was not an abuse of discretion and did not

result in an excessive sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/09/2021




                                     - 23 -